Citation Nr: 0905491	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  04-18 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as a residual of exposure to herbicides.

2.  Entitlement to service connection for congestive heart 
failure.

3.  Entitlement to service connection for renal failure.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1969. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

On the Veteran's substantive appeal Form 9, the Veteran 
requested a hearing at the local VA office before a member of 
the Board.  Such hearing was scheduled, but the Veteran did 
not report.


FINDINGS OF FACT

1.  The probative evidence of record indicates that the 
Veteran had no active service in the Republic of Vietnam 
during the Vietnam Era.

2.  The preponderance of the evidence indicates that the 
Veteran's diabetes mellitus was not present in service or for 
many years thereafter, nor is there competent evidence 
linking it to any incident of service.

3.  The preponderance of the evidence indicates that 
congestive heart failure was not present in service or for 
many years thereafter and has no relation with any incident 
of active service.

4.  The preponderance of the evidence indicates that renal 
failure was not present in service or for many years 
thereafter and has no relation with any incident of active 
service.

5.  The preponderance of the evidence indicates that 
hypertension was not present in service or for many years 
thereafter and has no relation with any incident of active 
service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  Congestive heart failure was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

3.  Renal failure was not incurred in or aggravated by active 
service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).

4.  Hypertension was not incurred in or aggravated by active 
service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in September 2001 and January 2002 letters, 
issued prior to the decision on appeal, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate the claim for service connection, 
as well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, service personnel 
records, post service treatment records and a VA examination 
report.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the Veteran.  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the Veteran's claim, any question as to 
an appropriate disability rating or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where a veteran served continuously for ninety (90) days or 
more during a period of war and cardiovascular renal disease, 
to include hypertension, becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

Additionally, a veteran who had active service in the 
Republic of Vietnam from January 9, 1962, to May 7, 1975, is 
presumed to have been exposed to an herbicide agent during 
that service.  When such a veteran develops Type II diabetes 
mellitus to a degree of 10 percent or more within the 
specified period, the disorder shall be presumed to have been 
incurred during service.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2008).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Initially, the Board notes that the Veteran served during the 
Vietnam Era.  However, the record does not show that he 
served in Vietnam.  A response from the National Personnel 
Records Center (NPRC) dated in December 2001 states that 
there is no evidence indicating the Veteran served in 
Vietnam.  In this regard, the Board notes that the Veteran's 
personnel records consistently report he was in Thailand from 
October 1967 for one year and fifteen days with his Military 
Occupational Specialty (MOS) indicated as cook.  The 
Veteran's performance report for his time in Thailand is also 
included in his personnel records.  The performance report 
indicates that the Veteran served in the mess hall as a cook.  

In the January 2002 letter, the Veteran was advised that his 
service records showed only service in Thailand, and that he 
should submit evidence showing he served in Vietnam or was 
exposed to herbicides.  He did not respond.  

The Veteran's medical treatment records from Einstein Medical 
Center note the Veteran providing a history in August 2001 
that he worked in a HVAC medical unit in Vietnam and was 
exposed to herbicides while serving in Vietnam during his 
tour of duty there in 1967 and 1968.  

After a thorough review of the record, there is nothing to 
support a finding that the Veteran set foot in Vietnam during 
his service, nor is there any evidence that he was otherwise 
exposed to herbicides while in service.  The Board finds the 
service records showing he served as a cook in Thailand 
during his foreign service to be more probative than his 
recent recitation to a physician of serving in a medical unit 
in Vietnam.  Thus, the Board finds that the Veteran did not 
serve in Vietnam and is not presumed to have been exposed to 
herbicides in service.  Given the above, the Board concludes 
that the Veteran is not entitled to any presumptions based on 
herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.

The fact that the Veteran is not entitled to the foregoing 
regulatory presumption of service connection does not 
preclude an evaluation as to whether he is entitled to 
service connection on a direct basis or entitled to 
presumptive service connection for a chronic disease.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service treatment records do not indicate 
treatment for or complaints concerning diabetes, congestive 
heart failure, renal failure or hypertension.  Additionally, 
the Veteran's application form dated in May 2001 indicates 
that his diabetes, congestive heart failure and hypertension 
began during 1976 with the onset of renal failure being 1995.  
The Veteran's separation examination dated in September 1969 
indicates no physical abnormalities and no significant 
medical history reported.  Urinalysis, to include testing for 
sugar, was negative, as was the evaluation of the 
cardiovascular, endocrine, and genitourinary systems. 

The Board notes that the Veteran was afforded a VA 
examination during October 2001.  The examiner indicated that 
the Veteran had been hypertensive since 1976 coincident with 
his development of diabetes mellitus.  The examiner's 
diagnostic impression was Type I diabetes mellitus; history 
of congestive heart failure; peripheral neuropathy secondary 
to diabetes mellitus; retrograde ejaculation secondary to 
diabetes mellitus; hypertension, not secondary to diabetes 
mellitus; and chronic renal failure, caused equally by poorly 
controlled hypertension and diabetes mellitus.

The Board notes that private treatment records from the 
Einstein Medical Center reiterate that the Veteran currently 
suffers from diabetes mellitus, congestive heart failure, 
renal failure, and hypertension.  However, the Veteran's 
treatment records indicate that he has Type I diabetes 
(insulin dependent diabetes).  More specifically, letters 
from the Veteran's treating physicians, Dr. Y and Dr. S, 
indicate that he has Type I diabetes.  And although a January 
2002 treatment note regarding his renal failure and a letter 
from Dr. F considering a kidney transplant indicates the 
Veteran has Type II diabetes, the Board finds that the VA 
examiner's opinion and letters from the Veteran's treating 
physicians to be more probative than medical records created 
for the assessment of a separate medical condition.  

Regardless, the question of whether the Veteran suffers from 
Type I versus Type II diabetes mellitus is not dispositive in 
this case.  Here, there is no objective evidence that the 
Veteran manifested any of the claimed conditions during or 
within one year of service, a point conceded by the Veteran 
on his original claim.  Additionally, there is no objective 
evidence that the Veteran served for any time, in any 
capacity in Vietnam during his active duty period; therefore, 
the Veteran is not entitled to such presumption concerning 
herbicide exposure.  The Board notes in this regard that 
there is no objective evidence that the Veteran was ever 
exposed to herbicides while serving as a cook in Thailand.  
As the Veteran's contentions are directly refuted by his 
military personnel records and there is no probative evidence 
to the contrary, the Board finds the Veteran to be not 
credible concerning his contentions of exposure to herbicides 
while serving in Southeast Asia.  Concerning the Veteran's 
claims for service connection for hypertension, congestive 
heart failure, and renal failure, the preponderance of the 
evidence does not establish that the conditions arose in 
service or within one year following discharge, or that they 
are otherwise related to service.  Finally, as service 
connection for diabetes mellitus has been denied, there is no 
basis to establish secondary service connection for his 
congestive heart failure, hypertension, or renal disease.  
See 38 C.F.R. § 3.310 (2008).

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for diabetes mellitus, 
claimed as a residual of exposure to herbicides is denied.

Entitlement to service connection for congestive heart 
failure is denied.

Entitlement to service connection for renal failure is 
denied.

Entitlement to service connection for hypertension is denied.





____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


